UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2238


RICHARD C. FOY,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA; BARACK HUSSEIN OBAMA, Past President
of the United States of America; US DEPARTMENT OF JUSTICE; US
FEDERAL COMMUNICATION COMMISSION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00080-D)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard C. Foy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard C. Foy appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Foy v. United States, No. 5:17-cv-

00080-D (E.D.N.C. Aug. 21, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2